Exhibit 10.3

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL

SECURITIES LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

AMENDED AND RESTATED

SIRIUS SATELLITE RADIO 2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of August 9,
2005, between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Company”), and JAMES E. MEYER (the “Employee”).

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Company hereby grants forty eight thousand and sixty seven (48,067) restricted
stock units (“RSUs”) to the Employee. This grant is made pursuant to the terms
of the Amended and Restated Sirius Satellite Radio 2003 Long-Term Stock
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Agreement. Each RSU
represents the unfunded, unsecured right of the Employee to receive one share of
common stock, par value $.001 per share, of the Company (each, a “Share”) on the
dates specified in this Agreement. Capitalized terms not otherwise defined
herein have the same meanings as in the Plan.

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Employee shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of: (x) the
number of RSUs held by the Employee as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the NASDAQ National Market on the 20 trading
days preceding, but not including, such record date. In the case of any dividend
declared on Shares that is payable in the form of Shares, the number of RSUs
granted to the Employee shall be increased by a number equal to the product of:
(1) the aggregate number of RSUs held by the Employee on the record date for
such dividend, multiplied by (2) the number of Shares (including any fraction
thereof) payable as a dividend on a Share. In the case of any other change in
the Shares occurring after the date hereof, the number of RSUs shall be adjusted
as set forth in Section 4(b) of the Plan.

3. No Rights of a Stockholder. The Employee shall not have any rights as a
stockholder of the Company until the Shares representing the RSUs have been
registered in the Company’s register of stockholders.

 


--------------------------------------------------------------------------------



2

 

 

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of the Plan, on August 9, 2006, the Company shall issue, or cause
there to be transferred, to the Employee a number of Shares equal to the RSUs
granted to the Employee under this Agreement if the Employee continues to be
employed by the Company, or engaged by the Company as a consultant, on August 9,
2006.

(b) If the Employee’s employment with the Company or engagement as a consultant
for the Company terminates for any reason, the RSUs shall immediately terminate
without consideration; provided that if the Employee’s employment or consultant
engagement terminates (i) due to death, the Company shall issue within 30 days,
or cause there to be transferred within 30 days, to the Employee or his estate
Shares equal to the unvested portion of the RSUs, to the extent not previously
canceled or forfeited, or (ii) due to Disability (as defined below) or without
Cause (as defined below), the unvested portion of the RSUs, to the extent not
previously canceled or forfeited, shall vest in accordance with the terms of
this Agreement, but any conditions contained in this Agreement which would
require the Employee to be an employee or a consultant of the Company on a
specified date shall have no force or effect. The waiver of the condition that
the Employee be an employee or consultant of the Company contained above in the
event of the termination of the Employee due to Disability or without Cause
shall be conditioned upon the Employee executing a release substantially in
accordance with Section 6(f) of the Employment Agreement, dated as of March 11,
2005, between the Company and the Employee.

(c) “Cause” shall means the occurrence or existence of any of the following:

(i) a breach by the Employee of the terms of his employment or of his duty not
to engage in any transaction that represents, directly or indirectly,
self-dealing with the Company or any of its affiliates (which, for purposes
hereof, shall mean any individual, corporation, partnership, association,
limited liability company, trust, estate, or other entity or organization
directly or indirectly controlling, controlled by, or under direct or indirect
common control with the Company) which has not been approved by a majority of
the disinterested directors of the Board of Directors, if in any such case such
breach remains uncured after five days have elapsed following the date on which
the Company gives the Employee written notice of such breach;

(ii) the breach by the Employee of any duty referred to in clause (i) above with
respect to which at least one prior notice was given under clause (i);

(iii) any act of dishonesty, misappropriation, embezzlement, intentional fraud,
or similar conduct by the Employee involving the Company or any of its
affiliates;

(iv) the conviction or the plea of nolo contendere or the equivalent in respect
of a felony;

(v) any damage of a material nature to any property of the Company or any of its
affiliates caused by the Employee’s willful or grossly negligent conduct;

 


--------------------------------------------------------------------------------



3

 

 

(vi) the repeated nonprescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance that the Board of
Directors reasonably determines renders the Employee unfit to serve as an
officer or employee of the Company or its affiliates;

(vii) the Employee’s failure to comply with the Chief Executive Officer’s or the
Board of Director’s reasonable written instructions; or

(viii) conduct by the Employee that in a good faith written determination of the
Board of Directors demonstrates unfitness to serve as an officer or employee of
the Company or its affiliates, including, without limitation, a failure of the
Employee to cooperate with the Company in respect of any investigation, or a
finding by the Board of Directors or any regulatory authority that the Employee
committed acts of unlawful harassment or violated any other state, federal or
local law or ordinance prohibiting discrimination in employment applicable to
the business of the Company or any of its affiliates.

(d) “Disability” shall mean the Employee is unable to perform the essential
duties and functions of his position because of a disability, even with a
reasonable accommodation, for one hundred eighty days within any three hundred
sixty-five day period. Upon making a determination of Disability, the Company
shall determine the date of the Employee’s termination of employment.

5. Term. This Agreement and the RSUs shall terminate on August 9, 2006.

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax which is required to be withheld under applicable law and shall, as a
condition of delivery of certificates representing the Shares pursuant to this
Agreement, collect from the Employee the amount of any such tax to the extent
not previously withheld.

8. Rights of the Employee. Neither this Agreement nor the RSUs shall confer upon
the Employee any right to, or guarantee of, continued employment by the Company,
or in any way limit the right of the Company to terminate the employment of the
Employee at any time, subject to the terms of any written employment or similar
agreement between the Company and the Employee.

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Employee. Accordingly, the Employee acknowledges
that the Employee

 


--------------------------------------------------------------------------------



4

 

 

has been advised to consult his or her personal legal and tax advisor in
connection with this Agreement and the RSUs.

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. A copy of the Plan previously has been
delivered to the Employee. This Agreement and the Plan constitute the entire
understanding between the Company and the Employee with respect to the RSUs.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

Company:

 

Sirius Satellite Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel

 

 

 

Employee:

 

Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

13. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or transfer, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

 


--------------------------------------------------------------------------------



5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS SATELLITE RADIO INC.

 

 

EMPLOYEE:

By: 




/s/ John H. Schultz

 

 


/s/ James E. Meyer

 

John H. Schultz
Senior Vice President,
Human Resources

 

 

James E. Meyer



 


--------------------------------------------------------------------------------